J-S59045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.W.,                                               IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

A.C.,

                            Appellee                No. 1539 EDA 2014


                  Appeal from the Order Entered April 15, 2014
                in the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2013-08314-CU

BEFORE: SHOGAN, LAZARUS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED AUGUST 29, 2014

        K.W. appeals pro se from the order of April 15, 2014, which

determined custody of F.W. (born in March 2009) and V.C. (born in



biological mother, Appellee A.C.        We dismiss the appeal.

        The trial court summarized the facts of the case as follows.

               [K.W.] and [A.C.] are former same-sex partners. During
        their relationship, [A.C.] gave birth to [F.W and V.C.], conceived

        [K.W.] left the relationship for a new girlfriend. On August 22,
        2013, [K.W.] filed a complaint seeking shared legal and physical
        custody of [Children]. A custody trial [at which both parties
        were represented by counsel] was held before the [trial court]
        on April 1, 2014. On April 15, 2014, after finding that [K.W.] did
        not stand in loco parentis to [V.C.], [the trial court] granted
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S59045-14


      [A.C.] sole legal and sole physical custody of [V.C.]. [The trial
      court] also granted [A.C.] sole legal and primary physical
      custody of [F.W.], with [K.W.] being granted periods of partial
      custody. On May 12, 2014, [K.W.] appealed that order to the
      Superior Court.

Trial Court Opinion, 7/10/2014, at 1.

       K.W. failed to file contemporaneously with her notice of appeal a

statement of errors complained of on appeal as required by Pa.R.A.P.

1925(a)(2). This Court ordered K.W. to file her statement by June 2, 2014.

On May 30, 2014, K.W. filed a six-page statement, which is the antithesis of

conciseness.   Nonetheless, the trial court filed a supplemental Rule 1925

opinion in response.



required by Pa.R.A.P. 2111(a)(4). Her brief also is in violation of Pa.R.A.P.

2111(a)(1) (requiring a statement of jurisdiction); Pa.R.A.P. 2111(a)(3)

(requiring a statement of the scope and standard of review); Pa.R.A.P.

2111(a)(6) (requiring a summary of argument); and Pa.R.A.P. 2111(a)(8)

(requiring an argument section). The brief further is devoid of citations to

the record or to any legal authority as are required by Pa.R.A.P. 2119(c) and

(b), respectively.




      6.    It is my intentions [sic] to provide further evidence of my
            parental skills, living conditions and activities with my
            children, as well as legal standing on both children. I also


                                    -2-
J-S59045-14


              intend to review the 16 factors and provide more evidence
              and facts to the court.

       7.     I feel that a ruling on the best interests of my children has
              been made in error and all facts need to be reconsidered
              and additional evidence needs to be provided before ruling
              that two children should go without an entire half of their
              family.



                                               brief makes no further reference to the

16 child custody factors found at 23 Pa.C.S. § 5328(a). However, she does

attach to her brief/reproduced record documents which are not part of the

certified record, which this Court cannot consider.            See, e.g. Rosselli v.

Rosselli

consider only items which have been duly certified in the record on



record is the transcript of the custody hearing or any indication that K.W.

paid to have the notes of testimony transcribed, in violation of Rule 1911 of

                                                                                 shall

request any transcript required under this chapter in the manner and make
                                                                                 1
any necessary payment or deposit therefor


____________________________________________


1

someone named Mark at a @chesc
partner requested a copy of the transcript.             The trial court docket reflects

                                                                      2/2014.



                                           -3-
J-S59045-14


              utter disregard for the Rules of Appellate Procedure, and her

failure to order the transcript necessary for this Court to determine whether



without the ability to conduct meaningful review. See J.R.M. v. J.E.A., 33

A.3d 647, 650 (Pa. Super. 2011) (quoting Durning v. Balent/Kurdilla, 19



scope is of the broadest type and our standard is abuse of discretion. We

must accept findings of the trial court that are supported by competent

evidence of record, as our role does not include making independent factual

                   In re R.N.F.

review of the record reveals that Mother failed to discharge her obligation to

ensure an adequate record on appeal, such as to permit meaningful review.

As a result, this Court is without an adequate record to consider whether the

trial court's findings of fact are supported by competent evidence, or



      While we are willing to construe liberally the filings of a pro se party,

the lack of legal training does not entitle a pro se litigant to special

advantage.    Rich v. Acrivos, 815 A.2d 1106, 1108 (Pa. Super. 2003).

         pro se status does not relieve [an appellant] of the duty to follow

                                    Jiricko v. Geico Ins. Co., 947 A.2d 206,



layperson choosing to represent himself in a legal proceeding must, to some


                                     -4-
J-S59045-14


reasonable extent, assume the risk that his lack of expertise and legal

                                     Warner v. University of Pennsylvania

Health System, 874 A.2d 644, 648 (Pa. Super. 2005) (quoting Vann v.

Commonwealth Unemployment Compensation Bd. of Review, 494

A.2d 1081, 1086 (Pa. 1985)).

      Accordingly, we dismiss this appeal without consideration of the

                               See

to take the action required by these rules and the Pennsylvania Rules of

Judicial Administration for the preparation of the transcript, the appellate

court may take such action as it deems appropriate, which may include



or reproduced record of the appellant and are substantial, the appeal or



     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2014




                                      -5-